FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AKILAH YOUNG,                                    No. 10-16545

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00741-JCM-
                                                 PAL
  v.

ZAPPOS.COM, INC.; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Akilah Young appeals pro se from the district court’s summary judgment in

her employment action alleging violations of Title VII and state law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Vasquez v. County of

Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Young’s sexual

harassment claims because Young failed to raise a genuine dispute of material fact

as to whether the alleged conduct was sufficiently severe or pervasive to alter the

conditions of her employment, and whether Zappos.com, Inc. took adequate

corrective action once it had notice of the alleged harassment. See Swenson v.

Potter, 271 F.3d 1184, 1191-92 (9th Cir. 2001) (explaining plaintiff’s burden in

establishing a harassment claim under Title VII and employer’s responsibility to

take corrective action); Pope v. Motel 6, 114 P.3d 277, 280 (Nev. 2005) (Nevada

courts look to Title VII cases for guidance in analyzing state discrimination

claims).

      The district court properly granted summary judgment on Young’s

retaliation claims because Young failed to raise a genuine dispute of material fact

as to whether there was a causal link between her protected activities and

termination, and whether Zappos.com, Inc.’s legitimate, nondiscriminatory reasons

for Young’s termination were pretextual. See Vasquez, 349 F.3d at 646-47

(explaining plaintiff’s burden in establishing a retaliation claim).

      The district court properly concluded that Young’s tort claims were

preempted by Nevada’s workers’ compensation scheme. See Wood v. Safeway,

Inc., 121 P.3d 1026, 1031-34 (Nev. 2005) (per curiam) (employee’s tort claims


                                           2                                    10-16545
arising from sexual assault by co-worker at their workplace preempted by

Nevada’s workers’ compensation scheme).

      Young’s remaining contentions, including those regarding her breach of

contract claim, are unpersuasive.

      We do not consider Young’s contentions raised for the first time on appeal.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                        3                                   10-16545